DENMAN, Circuit Judge
(concurring).
The question here is whether a vehicle containing articles denied “taking out of the United States” without license, and which are being carried in it without such license, is subject to forfeiture to the United States. It is admitted that the mere taking out of the vehicle alone is not unlawful.
The pertinent words of the statute concerning the “taking out” of the seized vehicle are “Whenever an attempt is made to * * * take out of the United States any * * * articles, in violation of law” the authorized -persons “may seize and detain any articles * * * about to be * * * taken out of the United States, in violation of law, and the vessels or vehicles containing the same * * If “the property seized shall appear to have been about to be so unlawfully * * * taken out of the United States, the same shall be forfeited to the United States.” 22 U.S.C.A. § 401.
It is .contended that though the seizure of the automobile is allowed, its “[taking] out of the United States” with its unlawful load is not an “unlawful” act and hence it is not subject to forfeiture. I cannot agree. The seizure and detention of the vehicle would be meaningless if the appellees’ contention prevail. The unlawful enterprise includes taking the vehicle as well as the fruit and milk out of the United States.
This view is confirmed by Section 5 of the same Act, 22 U.S.C.A. § 405, providing for the conditions of the bond on release of the “property seized” which includes the' automobile. The pertinent portion of the condition is that “it will not be exported or used or employed contrary to the provisions of this title.” The word “exported” refers to the fruit and milk in the automobile and covers all the protection the government needs regarding the contents of the automobile. The words “.used or employed” clearly refer to the automobile’s participancy in such a wrongful enterprise as exporting interdicted articles.